Citation Nr: 1701970	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  02-05 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for bronchial asthma.  


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel











INTRODUCTION

The Veteran served on active duty from August 1967 to August 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

While the Board regrets the delay, additional development is again required before the Veteran's claim is decided.  As noted by the Board in January 2012, a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In September 2006 and January 2012 remands, the Board instructed the RO or the Appeals Management Office (AMO), formerly known as the Appeals Management Center (AMC), to obtain the numerical results of the Veteran's pulmonary function test conducted on May 23, 2002.  In spite of these clear directives, the test results have not been obtained.  Since the RO has not provided a reason why the test results could not be obtained and there is no indication in the records that the RO attempted to obtain the test results in compliance with the September 2006 and January 2012 Board remand instructions, the Board finds a remand is necessary.  

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).


Accordingly, the case is REMANDED to the RO or the AMO for the following actions:

1. The RO or the AMO should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include any more recent treatment records related to the claimed disability.  

The RO or AMO must also obtain the pulmonary function test results, dated May 23, 2002, conducted in connection with the June 2002 VA examination.  If these records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2. The RO or the AMO should also undertake any other development it determines to be warranted.

3. Then, the RO or the AMO should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMO should furnish to the Veteran a supplemental statement of the case and afford him the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




